NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-MAY-2021
                                            09:40 AM
                                            Dkt. 34 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

       CHILD SUPPORT ENFORCEMENT AGENCY, STATE OF HAWAI#I,
       Plaintiff-Appellee, v. TS, Defendant-Appellee, and
         TK, Defendant/Third-Party Plaintiff-Appellee v.
               JS, Third-Party Defendant-Appellant


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-P NO. 17-1-0441)


   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
 STATEMENT OF JURISDICTION, DISMISS APPEAL, AND IMPOSE SANCTIONS
    (By: Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
          Upon consideration of the Motion to Strike Statement of
Jurisdiction, Dismiss Appeal, and Impose Sanctions, filed on
May 10, 2021, by Defendant/Third-Party Plaintiff-Appellee TK, the
opposition thereto, and the record, it appears we lack appellate
jurisdiction over Third-Party Defendant-Appellant JS's appeal
from FC-P No. 17-1-0441 because the Family Court of the First
Circuit (Family's Court) has not entered a final, appealable
judgment or order.
          Under Hawaii Revised Statutes (HRS) § 571-54, "appeals
in family court cases, as in other civil cases, may be taken only
from (1) a final judgment, order, or decree, see HRS §§ 571-54
(1993) and 641-1(a) (1993), or (2) a certified interlocutory
order. See HRS § 641-1(b) (1993)." In re Doe, 96 Hawai#i 272,
283, 30 P.3d 878, 889 (2001). "Final order means an order ending
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the proceedings, leaving nothing further to be accomplished."
Familian Northwest v. Central Pacific Boiler, 68 Haw. 368, 370,
714 P.2d 936, 937 (1986) (citations and internal quotation marks
omitted).
          Here, the November 1, 2017 Complaint for Establishment
of Paternity (Complaint) seeks a paternity determination and
custody award, and an order to the noncustodial parent to pay
child support, among other things. The November 25, 2019
Decision and Order Following Trial explicitly "only addresses who
should be adjudicated the legal father of the minor child" and
leaves for a later determination "the related issues of custody,
visitation, support, etc." and, therefore, does not determine all
of the issues in the Complaint. See Doe v. Roe, 5 Haw. App. 610,
614-15, 704 P.2d 940, 942 (1985). Further, the Family Court did
not certify for appeal any of the interlocutory orders from which
TK appeals.
          TK asks the court to impose sanctions against JS for
bringing a "patently frivolous appeal." However, the court has
not decided the appeal and TK fails to show that the appeal is
frivolous. See Hawai#i Rules of Appellate Procedure (HRAP)
Rule 38 (emphasis added) ("If a Hawaii appellate court determines
that an appeal decided by it was frivolous, it may . . . award
damages, including reasonable attorneys' fees and costs, to the
appellee."); Hawaii Teamsters & Allied Workers, Local 966 v.
Dep't of Labor & Indus. Relations, 110 Hawai#i 259, 269, 132 P.3d
368, 378 (2006) (internal quotation marks and citation omitted)
(The term frivolous under HRAP Rule 38 has been defined as being
"manifestly and palpably without merit so as to indicate bad
faith on the pleader's part").
          Therefore, IT IS HEREBY ORDERED that the Motion is
granted in part and denied in part as follows:
          (1) The motion to dismiss the appeal is granted, and
the appeal in Case No. CAAP-XX-XXXXXXX is dismissed for lack of
appellate jurisdiction.




                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (2) The request for sanctions is denied.
          (3) The request to strike the statement of jurisdiction
is denied.
          DATED:   Honolulu, Hawai#i, May 21, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  3